Sherwood, C. J.
I have deemed it best to add a few observations respecting this case. If I employ hands to haul and distribute manure over my meadow, some to drive the team and unload the wagon, and others to distribute the manure when thrown out, and if while engaged in such work one of the hands engaged in distributing the manure should be run over by reason of the carelessness of the driver of the wagon and killed, I suppose no court in Christendom would hesitate to say the hand run over and the driver of the wagon were fellow-servants, engaged in a common employment and serving a common master, and, therefore, that no recovery could be had against me.
I am entirely unable to distinguish in point of principle the hypothetical case from the one at bar; to note any appreciable difference between the common employment of hauling and distributing stone along the line of a railroad, and hauling and distributing manure upon a meadow.
The largeness or smallness of the area over which the given work progresses; the distances to be traveled or the amount of work to be performed, surely cannot *390affect the principle involved or vary in any respect the legal conclusion to be drawn from the premises.
If the farmer in the case supposed should not be held liable, neither should the railroad corporation in the real one, unless it be declared as a matter of law that the law will exonerate the fa/rmer from all liability in circumstances where it will hold the corporation responsible and guilty of actionable negligence.
SEPABATE OPINION.
Thomas, J.
My opinion is that Parker was not a fellow-servant of the conductor, engineer and members of the crew in charge of the construction train which caused his death. This position I know will be regarded by many as antagonizing principles of law, well established by the adjudged cases of this state and the other states of the Union as well as those of England. No one living has profounder respect for the ancient landmarks of the law than I have, and I hesitate long in refusing to follow precedents long recognized by the courts as sound. Stare decisis is a wholesome maxim, that ought not, in judicial investigation, to be disregarded, except for the most weighty considerations and cogent reasons. Private opinion and speculation should have no license to oppose themselves arbitrarily to established principles of jurisprudence. Innovations, whether introduced by legislative action, or judicial construction, tend to unsettle the law and make men feel insecure in their titles to property, and uncertain as to their legal rights. I have given the subject of fellow-service the fullest examination I was capable of, and the conclusion I have reached is not, in my humble opinion, in conflict with the adjudged cases in Missouri except the Schaub case, 106 Mo. 74, in which I concurred. In the Schaub case itwas *391held that the trainmen of one train were fellow-servants of the trainmen of another train. That case is not in line, according to the view I take of the subject, either with the letter or spirit of the previous decisions of this court, and it ought not, therefore, to be followed as authority.
Let us examine the history of the law of fellow-service as it has been evolved and developed, by judicial decisions, in Missouri. The first case in this state, in which the doctrine of fellow-service was discussed and announced, was McDermott v. Railroad, 30 Mo. 115, in 1860. That controversy grew out of the breaking down of the Grasconade bridge which created such widespread consternation among the people at the time. Plaintiff McDermott was a brakeman on the train that went down on account of the frailty of the bridge, as alleged. Judge Napton, who delivered the opinion of the court, laid down the broad doctrine, that a servant, who is injured by the negligence or misconduct of a fellow-servant, can maintain no action against the master for such injury, and that the rule should be “applied in all eases alike, without regard to the degrees of subordination, in which the different servants or agents maybe placed, with reference to each other,” and in support of this proposition Redfield on Railways, page 387, and Farwell v. Railroad, 4 Metc. 49, are cited.
In 1869 the Rohback case, 43 Mo. 187, was decided by Judge 'Wagner, in which it was held that a track repairer and a trainman were fellow-servants, and the McDermott case, supra; Priestly v. Fowler, 3 Mees. & W. 1; Murray v. Railroad, 1 McM. 385, and Farell v. Railroad, supra, were cited in support of the doctrine laid down. These are the foundation cases upon which the law of fellow-service was built in our state, up to the year 1869. Since that date the principles announced in the McDermott case, have like the baseless fabric of a *392vision totally disappeared in the evolution and development of the common law of Missouri. There is not a vestige of them left. It is now universally recognized here and elsewhere, that the master must not only use reasonable care in furnishing his employes safe appliances, with which to perform their duties, but he must also use reasonable care in keeping them in repair and in safe condition. Gutridge v. Railroad, 105 Mo. 520, and 94 Mo. 468; Parsons v. Railroad, 94 Mo. 286; Soeder v. Railroad, 100 Mo. 673.
And it is equally well settled that the rule of fellow-service does not apply alike to all cases, without regard to the degrees of subordination in which the - different servants or agents may be placed with reference to each other. Moore v. Railroad, 85 Mo. 588; Mound City, etc., Co. v. Conlon, 92 Mo. 221; Stephens v. Railroad, 96 Mo. 207.
That the courts, in the Farwell, Murray, Priestly and McDermott cases, started out with the proposition that all servants employed and paid by a common master in a common employment were fellow-servants without regard to gradations in authority, is evident from the language used in the opinions of the courts, and of the dissenting opinions in the Murray case. Judge' Napton manifestly so understood it in the McDermott case, for he cited Railroad v. Stevens, 20 Ohio, 415, and Railroad v. Keary, 3 Ohio St. 201, as denying the principle of the Fa/rwell case. The Ohio cases cited are in full accord with the later decisions of this court upon the doctrine of respondeat superior.
In the Stevens case the engineer, and in the Kea/ry case a brakeman, was injured by the negligence of the conductor, and in both it was held that the conductor represented the corporation, and was its vice-principal, and that the corporation was, therefore, liable. This principle finds support in the adjudged cases in Ken*393tucky, Railroad v. Moore, 83 Ky. 675; in West Virginia, Madden v. Railroad, 28 W. Va. 610; in Virginia, Moon’s Adm’r v. Railroad, 78 Va. 745; Railroad v. Williams, 9 S. E. Rep. 990, and Johnson’s Adm’x v. Railroad, 5 S. E. Rep. 707; in South Carolina, Bootwright v. Railroad, 21 S. C. 128; in Washington, Railroad v. O’Brien, 21 Pac. Rep. 32, and in the supreme court of the United States, Railroad v. Ross, 17 Am. & Eng. R. R. Cases, 501.
It is very clear the rule in Missouri is, that where a conductor has control and management of a train he is not a fellow-servant of train hands placed under him.
What the common understanding of the bench and bar as to the extent of the rule in the earlier eases was appears again very fully from the opinions and dissenting opinions of these Ohio cases.
Judge Wagner in the Rohback case, while following, severely criticised the principle of the older cases, and utterly failed to follow it afterwards in the cases of Devitt v. Railroad, 50 Mo. 302; Gibson v. Railroad, 46 Mo. 163; Brothers v. Cartter, 52 Mo. 372; Harper v. Railroad, 47 Mo. 567, and Lewis, Adm’r, v. Railroad, 59 Mo. 495, in its application to the condition of railway tracks and appliances and to servants’ standing to each other in the relation of superiors, with authority to direct and control, and subordinates whose duty it is to obey. The process of paring down and limiting the broad rule, announced in the McDermott case, has continued in this court up to date, and the doctrine that servants cannot recover for injuries resulting from defective appliances, and that all the servants of a corporation are fellow-servants without regard to subordination is now utterly repudiated without dissent. The principle of fellow-service is, however, still recognized and firmly fixed in pur law. A servant cannot recover for an injury inflicted upon him by the negligence of a fellow-*394servant. Who, then, is a fellow-servant? No definition of fellow-service can be laid down that may not be subject to criticism, indeed, that is not subject to criticism, and be difficult of application. Men, employed and paid by a common master, to perform a common service, are said to be fellow-servants. But this definition would make all the employes of a great railway corporation, owning thousands of miles of road, extending into and through many states, fellow-servants. No-court now gives the rule any such broad signification.
A few years ago in Missouri all employes of a. common master, engaged in a common employment, who had no authority to hire and discharge hands, were-held to be fellow-servants. Stoddard v. Railroad, 65 Mo. 514; Brothers v. Cartter, supra; Marshall v. Schricker, 63 Mo. 308. Then the rule was modified so as to-exclude, from the common service, those who were-clothed with authority to direct and control the movements of men placed under them. Moore v. Railroad, supra; Dayharsh v. Railroad, 103 Mo. 570. Then, finally came the decision in the Sullivan case in 1888, 97 Mo. 113, in which it was announced that a track-walker on a railroad is not a fellow-servant of a locomotive engineer or fireman of a passenger train. This, I take it, in effect, though not in terms, overrules the Rollback case, and in the determination of the question now under review we must affirm the doctrine-of the Sullivan case, or overrule it, and go bank to the-principle announced in the Rohback case. This alternative being presented, I feel at liberty to resort to general principles and reason to guide me in determining what my duty is in the premises. I find two deliverances of this court upon the question, which to my mind are in direct conflict with each other, and I choose to follow the last, and in doing so I do not deem that I am disregarding the maxim, stare decisis. I regard the-*395Sullivan case as in line with the spirit and tendency of the development and evolution of the law of fellow-service in Missouri, and in many other states of this Union, and to overrule it. now, and return to the doctrine of the Rollback case, would be taking a step in the wrong direction. As I have shown the foundation {McDermott case), upon which the Rollback case was based, has been wholly removed, and it seems that the superstructure ought to go with its foundation. When I say the principles of the McDermott case have been repudiated I mean, of course, all of it that is not obiter dictum.
The Rollback case being founded on the McDermott, Farwell, Priestly and Murray cases, it becomes important and appropriate to examine and see what was in fact decided. Priestly v. Fowler was decided by the court of exchequer of England in 1837, and is the first case to be found in the English books, where the limitation of the liability of the master for the negligent acts of his servant is even hinted at. The action grew out of an injury resulting from the negligent overloading of a'van by another servant. Chief Baron Abingeii, arguendo, said: “There is no precedent for the pres&nt action by a servant against a master. We are, therefore, to decide the question upon general principles, and in doing so we are at liberty to look at the consequences of a decision the one way or the other. ” With a view to the actual state of English society and the state of labor at that time, he concluded that to hold the master liable for the injuries of one servant by the negligence of another would lead to alarming consequences. The argument of Lord Abingerís characterized in a note to Redfield’s work on Railways [6 Ed.] page 566, as the most ingenious attempt “at reductio ad absurdum upon the subject of fellow-service in supposing, among other speculations, some fearful conse*396•quences if the master were to be held liable for the negligence of the chamber-maid in putting another servant into wet sheets.” But in that case both servants were on the van working together with no common superior servant over them, and, hence, that cannot be taken as a precedent that all servants of a common master in a common employment are fellow-servants, and it is very questionable if nine-tenths of the courts of to-day would not hold the master liable in such case, upon the well-recognized and familiar principle, that the master is required to furnish the servant a safe place to work, especially when it was alleged and proved that the master knew the van was overloaded.
The next case decided was Murray v. Railroad, supra, in 1841. There it was held that the second foreman was a fellow-servant of the engineer. This case and the Farwell case, where the engineer was injured by the negligence of his fireman, are in line with an almost unbroken current of authority. In both cases the men worked under a common superior, the conductor, and were engaged in the joint performance of the same service. All else that was said by the judges in those cases was obiter dicta, and we are not bound ,to follow them, unless their reasoning is satisfactory to us. In other words as to obiter dicta we are at perfect liberty to examine the foundations upon which they stand, and if they are found to be unsound or unsafe, and not in accord with the eternal fitness of things, to repudiate them. I will not go into ah examination of the reasons of the rule laid down in the Priestly, Murray, Farwell and McDermott cases, for I find the subject so exhaustively discussed in the dissenting opinions of the judges in the Murray case, and the opinions of the court in the case of Railroad v. Keary, supra, and the opinion of Lord Oookburn in Dixon v. *397BmJdn, 1 Am. & Eng. E. E. Oases, 569, that I am not. able, and, therefore, not disposed, to attempt to add anything by way of argument or illustration to what, they have said. But if their logic and reasoning, upon the state of labor fifty years ago, were so cogent and conclusive, with how much more force, will they apply now, when we find labor divided and systematized as it never was before, and when not only capital but industries are centralized, to an extent not dreamed of a few short years ago. Labor is not only divided and organized, but the laborers are also organized. Every man has his place and his sphere, not fixed alone by the master but by the joint action of master and servant. The large factories and railway corporations could not transact business except upon the plan of gradations in service, and a strict enforcement of obedience by subordinates to the orders of their superiors. This obedience is given unquestioned.
The movements of the thousand employes of the-great railway systeml are carried on with the regularity and precision of the maneuvers of an army, and an employe would no more undertake to discuss the propriety of an order with his superior, than a private-would that of his captain in the midst of battle. He must yield unquestioned obedience at once, or quit the service. Indeed, such business could proceed upon no-other theory. “In the progress of society, and the-general substitution of ideal and invisible masters and employers for the actual and visible ones of former-times, in the forms of corporations engaged in varied,, detached and widespread operations * * * it has been seen and felt that the universal application of the-rule” (the rule in regard to fellow-service) “often resulted in hardship and injustice. Accordingly, the-tendency of the more modern authorities appears to-be in the direction of such a modification and limita*398tion of the rule as shall eventually devolve upon the employer under these circumstances a due and just share of the responsibility of the lives and limbs of the persons in its employ.” Gilmore v. Railroad, 18 Fed. Rep. 866.
In the case of Railroad v. Collins, 2 Duv. 114, which involved the identical question decided in the Sullivan case, the court of appeals of Kentucky, per Chief Justice Bobebtson, said: “We cannot admit that the appellee’s relation as an employe in its service should exempt the corporation from that general liability, as it might, perhaps, do by the application of a recent rule, adjudged in England with some exceptions, and echoed with still more exceptions by a few American courts. But this anomalous rule, evpn as sometimes qualified, is, in our opinion, inconsistent with principle, analogy and public policy, and is unsupported by any good or consistent reason. In the use and control of the engine the engineer is the chief and governing agent of the corporation, and all his associates in that employment are employes in ‘a common serviced Neither of these subordinates under his control is, as between themselves, an agent of the railway company; and, therefore, it is not responsible for any damage done by one of them to another while in its service; and, so far, the British rule has foundation in both reason and analogy; but beyond this it is baseless of any other support than a falsely assumed public policy or implied contract.”
And, speaking of the relation that section men sustain towards trainmen, the court adds, “They are, therefore, not in the essential sense of contradistinctive classification 1 in the same service ’ with the engineer and •his running co-operators, who act in a different sphere, and constitute a distinct class; consequently, neither of the assumed reasons for the British rule, as to *399•employes ‘in the same service,’ can be in any way consistently applied as between the engineer and such common laborers as the appellee; and the apparent extension of the rule to them may be deemed inadvertent, or not carefully and logically considered with rational discrimination and precision. We, therefore, can neither feel the rationale, nor acknowledge the authority, of the crude and self-contradictory decisions, -or loose and incongruous dicta-, referred to on that subject; but to harmonize the law we must recognize a more congenial principle of normal vitality, and adjudge, as we do now, that the appellee, in his humble and isolated employment, should be treated as a stranger to the engine as a motive power.” * * *
Mr. Eedfield, in a note to this case, says: “We have felt that the opinion is altogether entirely sound in its principles, and maintained with very uncommon ability in its logic, as well as its illustrations, both of which seem altogether unexceptionable.” * * * And in a note to the discussion of the Collins case, in Eedfield’s work on Eailways [6 Ed.] page 570, it is added: ‘ ‘ But the profession should be warned that the decisions on the other side embrace a ^ery large number of the best-considered English cases, and an almost equal number in the American states; including all, so far as we know, with the exception of Ohio, Georgia and Kentucky. And the decisions in these latter states are all placed on peculiar grounds, thereby virtual1 confessing the soundness of the general rule, that cannot recover of his employer for an injury r through the want of care in a fellow-servant in the same department of the master’s b; under the same general control. The co mistake or misapprehension, on this many courts into conclusions great1 reason and the common instinct *400reasonableness and justice of this construction may, it is to be hoped, induce its universal adoption at no distant day.”
And as late as 1888, in Railroad v. Ackley, 87 Ky. 278, the court of appeals of Kentucky held that an engineer of a passenger train and those in charge of a freight train were not fellow-servants.
In Railroad v. Kelly, 127 Ill. 637, it was held that a section hand and those in charge of a construction train were not fellow-servants. The court there said: “What co-operation was there at the time of the injury, it may be asked, between Kelly, who was working as a section hand, under the direction of a section boss, and the conductor and engineer of the construction train? None, whatever; and yet it is claimed they were fellow-servants. * * * Under the facts shown in evidence we think it plain that Kelly was not a fellow-servant with those in charge of the construction train.”
In Railroad v. Carroll, Adm’r, 6 Heisk. 347, the supreme court of Tennessee held that a section foreman is not a fellow-servant of men in charge of a train of cars. In Cairo v Railroad, 23 S. C. 526, it was held that a railway locomotive engineer and a section master of track repairers are not fellow-servants within the rule as to the master’s liability for injury by one servant to another.
In Railroad v. Moranda, 108 Ill. 580, where the tiff, who had charge of the section of a road, was by a piece of coal falling from a passing train, court of Illinois said: “In the former this case we held that, in order to constitute e same master ‘fellow-servants’ within •eat superior, it is not enough they are parts of the same work, or in the terprise carried on by the master, *401not requiring co-operation, nor bringing the servants together or into such personal relations that they can exercise an influence upon each other promotive of proper caution in respect of their mutual safety; but it is essential that they shall be, at the time of the injury, directly co-operating with each other in the particular business in hand, or that their usual duties shall bring them into habitual consociation, so that they may exercise an influence upon each other promotive of proper caution. We feel constrained to adhere to this ruling.”
In Cooper v. Mullins, 76 Am. Dec. 638, the supreme court of Georgia said: “ In this case, the person whose negligence produced the injury was on one train of cars, and the person who was injured was on another train, and had not the slightest possible opportunity of preventing the other’s carelessness. To hold the employes on different trains of cars responsible for the carefulness of each other seems to me about as reasonable as it would be to exact such a mutual responsi-' bility between employes on different railroads, or in different quarters of the earth, because they might happen to be all servants of the same master.” In Hobson v. Railroad, 28 Am. & Eng. R. R. Oases, 360, the supreme court of Arizona held that “a teamster who hauls ties in the construction of a railroad is not consociated with the engine-driver of a train on which the workmen ride to dinner, so as to defeat his recovery against the common master for injuries caused by negligence of said engine-driver.”
In Madden v. Railroad, supra, the supreme court of West Virginia held that a railway company is liable for the death of the engineer on one train, caused by the negligence of its conductor on another train.
*402The circuit court of the United States for Vermont, in 1890, in Howard v. Canal Co., 40 Fed. Rep. 195, held that trackmen and trainmen are not fellow-servants, saying: “Trackmen are no more co-laborers with trainmen than the trainmen of one train are with those of another train on the same road, and not so much so as trainmen of the same train are. Those in charge of this traiü were placed there and clothed with authority by the defendant. They acted for the defendant in the exercise of the control given them over the movements of the train; and their negligence in that behalf appears * * * to be the negligence of the defendant.”
In Railroad v. Ross, supra, it was held that the engineer and the conductor of a train were not fellow-servants. Justice Field, who delivered the opinion of the majority of the court, after reviewing the English cases in regard to the subject, said: “But, notwithstanding the number and weight of such decisions, there are, in this country, many adjudications of courts of great learning, restricting the exemption to cases where the fellow-servants are engaged in the same department, and act under the same immediate direction-; and, holding that within the reason and principle of the doctrine, only such servants can be considered as engaged in the same common employment.” Thus, it will be seen that the Sullivan case finds support in the courts of the United States, Kentucky, Georgia, Illinois, Arizona and West Virginia. It is in line, also, with the Barry case, 98 Mo. 62, where it was held by this court that the engineer of a freight train was not a fellow-servant of section men. Nor do I. regard the Mivrray case, 98 Mo. 573, as in conflict with it. Murray was aiding the gripman in running the cable car, and in its operations and movements, at the point of the accident, evidently rapked the latter in authority. And I think there is a marked distinction to be taken between *403the Sullivan case and the case at bar and that class of cases, of-which Steamship Co. v. Merchant, 10 Sup. Ct. Rep. 397, is a type, where the master, his foremen and subordinates are all present and consociated in the performance of general work on board a ship, or in one building or one locality.
II. I know an attempt is made to distinguish the Schaub case from the Sullivcm case, but to my mind the distinction tendered is without a difference in principle. The embarrassment the courts encounter in the discussion of the law of fellow-service grows out of the difficulty in adopting and adhering to some general principle upon which to proceed. When the principle announced in the earlier cases — that all servants employed and paid by the common master to perform common service were fellow-servants — was abandoned, the courts were left apparently with no sound principle by which they could be guided and controlled in concrete cases; and the tendency has been steadily to abrogate the rule of fellow-service by the limitation of its application and introducing exceptions to it.
Let us examine the Sullivan case, and see if we can deduce a sound principle from it which can be applied in cases involving injuries resulting to servants from the negligence of other servants, employed by the same master to manage one general business.
It is settled law that if a servant, representing his master or standing in his stead and being his alter ego, injure another servant of the same master in the performance of the same work, the master is hable upon the principle of respondeat superior, and the maxim, Qui facit per alium facit per se. A laborer is sent to drive a spike to make firm a rail on the railroad, or to fasten a handhold on a freight car, and it is held that his hand in driving the spike or fastening the handhold is the master’s hand, upon the principle that the master *404must furnish, a clear track and safe appliances for its servants. The act of the laborer is imputed to the foreman and through him to the master. So it has been held that one having authority to direct and control men under him represents the master, and the latter is liable for his negligent acts.
Sullivan was a track-walker, and was killed by the negligence of the employes in charge of a passenger train. It was held they were not fellow-servants. Upon what theory? Upon the theory alone that the conductor and those employed with him in running the train represented the master and stood in his stead. It is said Sullivan’s duty was to keep the track clear, and hence he was not performing the same land of work the trainmen were pei’forming. He and the trainmen were engaged in the same general work, that is, in operating traffic on a railroad. He kept the track dear-while the trainmen ran the train on that same track. They were all employed and paid by the same master to aid in carrying on commerce on the same road, and, hence, it is illogical to predicate a right to recover-in such case upon the ground that Sullivan and the trainmen were engaged in the performance of different kinds of work. The trainmen were under the conductor as their immediate superior, and Sullivan was. under the section foreman as his immediate superior. The conductor represented the corporation in running-the train, and in contemplation of law it was present in the person of the conductor. The section foreman, on the other hand, represented the corporation in keeping the track clear and in suitable condition for the safe movement of the train. Hence, the trainmen and section men were not fellow-servants, not because they performed different work, but because they performed distinct parts of the same work in different groups, under different foremen. They looked to different-*405individuals for directions in their work. They had no common immediate superior to whom they could look or appeal, if need be, for protection. They had no control of each other. They were not consociated in the performance of their duties. So in the ease at bar Parker worked under the immediate direction of the section foreman, and the construction train was operated under the immediate direction of a conductor. Parker was required to obey the directions of the section foreman, and the trainmen were required to obey the conductor. They had no common immediate superior or from whom to receive directions for their work. One group of men was subject to one independent will, while the other group was subject to another independent will. I do not mean that these groups of men were independent of the common master, but simply that they were independent of each other.
It is true the train was hauling material for the section men to use in constructing the roadbed. The train was, however, being operated on the road, and I cannot see why the trainmen’s relation to the section men could be changed, simply by what the former hauled. Such a distinction is arbitrary and artificial, and hence unsatisfactory. What did Parker know about the skill of the engineer or conductor in charge of the construction train? What right had he to inquire into the operation of that train? He and those in charge of that train were in no proper sense consociated in the performance of their respective duties.
I am fully conscious that ample authority can be found to sustain the position directly contradictory of the one here maintained, but finding a conflict of opinions I prefer to follow that line that more fully accords with my conceptions of justice, and the best interests of society and employers and employes, and now after another qu. ter of a century of criticism and *406discussion in my own state and elsewhere of the law of fellow-service, and of the reasons upon which it rests or ought to rest, I quote and heartily indorse the eloquent-language of Chief Justice Robebtson in the Collins case, supra, where he says the rule announced “is the only doctrine we can recognize as consistent with the enlightened and homogeneous jurisprudence of this clearer day of its ripening maturity; and, looking through the mist of the adjudged cases and elementary dicta, we can see no other fundamental principle which can mould them into a consistent or abiding form.77
I stand squarely by the Sullivan case, and do not hesitate to apply the principle there announced to the facts of this case, and hold that Parker was not a fellow-servant of those in charge of the construction train.
I think the case was well tried, and the judgment ought to be affirmed. Bbace, J., concurs in the conclusion, and all that part of this opinion that treats of the principle announced in the Sullivan case.
SEPABATE OPINION.
Black, J.
I find myself unable to agree to all that is said in either of the opinions just filed, and, hence, the following observations: We all agree, I believe, that the rule which exempts the master from liability to one servant for the negligent act of a fellow-servant prevails in this state. The real question, therefore, is, whether the deceased track repairer was a fellow-servant with those persons engaged in operating a rock train, within the meaning of the rule of exemption. That rule, as declared in the Farwell case, was, in substance, this: That the master is not liable for injuries sustained by one employe, by reason of *407the negligence of a co-employe, and all persons are co-employes who are engaged in the prosecution of the same general business, and this, too, without regard to rank or station.
We believe it is conceded on all hands that, notwithstanding this rule, there are certain duties, personal to the master, and, for the non-performance of which, resulting in an injury, he is liable, even to a servant. Thus he must observe due care in furnishing suitable machinery and appliances; in seeing that the machinery and appliances are kept in repair; in the selection of competent and trustworthy servants; in making suitable rules and regulations for the conduct of. a complex business; and he must see that youthful' persons receive proper warning. It is often said that the servant, intrusted with the performance of these duties, personal to the master, is not a fellow-servant with those engaged in the prosecution of other work; but such statements are misleading, and have been the source of much trouble. The master is liable for'a negligent performance of these duties, no matter by or through whom he undertakes to perform them. It is, therefore, evident that the question as to who are fellow-servants, within the rule of exemption, cannot be determined from expressions found in those cases which have to deal with some default, or alleged default, of the master in the performance of some personal duty.
The broad and sweeping "rule of the Fanoell case was adopted in many of the states. It had but little more than been approved, when courts and legislatures began the process of cutting it down, because of the gross injustice which it worked out in its application to the great enterprises of the day. This is clearly shown by the constant enlargement of the held of duties held to be personal to the master. Again, it is held in this *408and other states, in direct opposition to the rule as laid down in the Fanvell case, that when the master delegates to an employe the power to manage, direct and control men in the performance of their work, such person is a vice-principal or representative of the master, and the master is liable to an under servant for the negligent acts of this representative. But the servants, under this representative, may be co-servants with those u'nder another representative of the same master. Thus, the persons engaged in and about machine shops, foundries and the like are often strictly fellow-servants, though under and subject to the orders of different foremen.
It must be apparent that cases like those before mentioned, whether founded on the non-performance of some personal duty or the negligent act of a vice-principal, do not dispose of the question now in hand. They point out the growth of the law, and furnish some aid in determining who are fellow-servants within the rule of exemption, but do not furnish any exact or reliable guide. To determine who are co-servants within that rule, it may be well to recall the ground upon which it is based, which is, in substance, this: That from considerations of public policy and convenience the law will imply a contract on the part of the employe to take upon himself all risks arising from the negligent acts of his co-employes. The reasons for the rule are: “Where several persons are employed in the conduct of one common enterprise or undertaking, and the safety of each depends, to a great extent, on the care and skill with which each shall perform his appropriate duty, each is an observer of the conduct of the other, can give notice of any misconduct in capacity or neglect of duty, and leave the service if the common employer will not take such precautions and employ *409■such agents as the safety of the whole party may require.”
Now, it being conceded, as it must be, that the master is liable to third persons for the negligent acts of his servants, it is difficult to see how public policy has much to do with the question as to who shall be deemed fellow-servants within the rule of exemption. The liability being admitted in case a third person is injured, but denied in case a servant is injured by another servant, the denial in the latter case must •stand on some peculiar relation between master and servant. This peculiar relation cannot be simply the fact that the servants are in a position where one may be injured by the negligence of another, for third persons often occupy the same position; as where they become passengers. The .real and only point of distinction, it seems to us, arises out of the fact that the servants-are so associated and related in the performance of their work that they can observe and influence each other’s conduct, and report any delinquency to a ■correcting power. To say a clerk engaged in an office making out pay rolls for a railroad company is a fellow-•servant, within the rule of exemption, with those engaged in operating trains is out of all reason. ■Guided by the real reason for the rule it seems to us it should be applied and applied only in those cases where the servant injured and the one inflicting the injuries are so associated and related in their work that they ■can observe and have an influence over each other’s ■conduct, and can report delinquencies to a common correcting power or head. In short they should be fellow-servants in fact, and not simply in dialectic theory. If in separate and distinct departments, so •that the circumstances just stated do not and cannot •exist, then they are not fellow-servants within any just vor fair meaning of the rule. This conclusion, though *410not in strict accord with, the majority of the adjudged cases, is, it is believed, within the true and only reason for the rule, and has the support of many cases, some-of which go much further than has been indicated. The following are some of the cases: Railroad v. Carroll, Adm’r, 6 Heisk. 347; Railroad v. Weaver, 35 Kan. 412; Railroad v. Morando, Adm’x, 93 Ill. 302. On this question the closing observations of Justice Paxson in Railroad v. Bell, 112 Pa. St. 400, may be consulted. The real point in judgment in Railroad v. Ross, 112 U. S. 377, was that a conductor, who has-charge of a train, with the power to direct its movements, represents the company, and in the performance of such duties is not a fellow-servant with the engineer and other operatives on the train, within the rule of exemption. Some observations made in that case support our conclusion. That Justice Miller so understood that case is evident from what he said in Garrahy v. Railroad, 25 Fed. Rep. 258.
The deceased was one of a gang of five track repairers, all under a foreman. The rock train and the thirty men operating it were all under the command of a conductor. The evidence tends to show, in an incidental way, that the deceased and his gang had nothing to do with loading or unloading the rock train, and were not subject to the orders of the conductor, but were under the control of their own foreman or boss, and that this boss had no control over the rock train men. In short the evidence tends to show that the-two gangs were entirely independent of each other, both as to the work which they performed, and as to the supervising power over them. If these are the facts, then applying the conclusion before stated the-deceased and the man employed in operating the rock train were not fellow-servants within the rule of exemption. Prima facie, they were all fellow-servants within *411that rule, and it devolved upon the plaintiff to disclose a state of facts which takes Parker out of it. Those facts should be found by the jury. The instructions do assume the existence of some of these facts, but that will not do. Indeed, the case does not appear to have been tried with a view of showing that these gangs were independent of each other. For these reasons the judgment should be reversed and the cause remanded for new trial.
I do not regard the conclusion before expressed as in conflict with prior cases in this court, when we come to look at the facts in judgment. In Rollback v. Railroad, 43 Mo. 187, it appears the men were all at work at the same yard, and, for aught that appears, were under the same foreman, and in constant association. The question considered in Marshall v. Schricker, 63 Mo. 308, was whether Clifford occupied the position of a vice-principal. So far as that case has any direct bearing upon the question in hand, it seems to amount to a recognition of much that we have here said; for it is there said: “Nor was he engaged in a distinct department of the general service, and, therefore, a stranger to the service in which the plaintiff was engaged,” and the department doctrine finds recognition in other portions of the opinion in that case.
What we have said is also in perfect accord with Murray v. Railroad, 98 Mo. 573, for there the negligent servant and injured servant were strictly fellow-servants. This case is also unlike that of Miller v. Railroad, ante, p. 350, for there it was part of the duty of the track repairers to unload the gravel train, and these two gangs of men joined in their work for the purpose of unloading the cars; not so in the case in hand, so far.
Nor in my opinion is this case at all like the case where different crews are engaged in operating trains *412on the same line of road under orders from a common train dispatcher.
Should the judgment he for the plaintiff, the damages will be the sum of $5,000, because the case, if any the plaintiff has, comes under the second section of the damage act. Sullivan v. Railroad, 97 Mo. 114; Miller v. Railroad, supra.
SEPARATE OPINION.
Barclay, J.
In Dixon v. Railroad, post, p. 413, in division number 1, my views of some phases of the subject governing the case at bar were given. It is unnecessary to repeat what was then said.
The present case comes closer than that did to the doubtful line, but yet appears to me to involve the same principles then touched upon. My brother Black has formulated them with vigor and clearness in his opinion here. My only difference now from him. is that, in my judgment, those principles point plainly to an affirmance instead of a reversal. His summary of the evidence, as well as the instructions asked by defendant, and its statement and brief in this court, indicates that the facts, bearing upon the issue of fellow-service, are entirely undisputed. Hence, the court may properly pass upon that issue as one of law only, as it did in the trial court, and, in my opinion, correctly.
That course was followed in Garrahy v. Railroad (1885), 25 Fed. Rep. 258, a case which arose in Missouri, though tried in Kansas, which Mr. Justice Miller approved after full consideration.
Moreover, as to that phase of the case, such action, on the part of the court, is but the application of a very familiar principle, governing the-exercise, óf the respective functions of court and jury.
*413Applying to the conceded facts the rules of law j stated by Brother Black, it seems to me that the judg- / ment should be affirmed.